 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pattern storage attendants' duties involve transporting the pat-terns to and from the storage area adjacent to the shop.Apprenticepatternmakers are recruited from the pattern storage attendants.The pattern storage checker tags the patterns after they are completedand checked.The millwright repairs and maintains the machinery inthe pattern shop.In view of the above, we find that the patternmakers, apprentices,and pattern checkers are craftsmen and the pattern storage checkerand pattern storage attendants are the type of pattern shop helperwhich the Board customarily includes in a craft unit. SeeSouthernStates Equipment Corporation,113 NLRB 537. As the millwrightworks only in the pattern shop and as he would be the sole exclusion,we shall also include him in the unit.We therefore find that the following employees of the Employer,who comprise the contract unit, constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : 2All wood patternmakers, apprentices, pattern checkers, pattern stor-age attendants, pattern storage checkers, and millwright, excludingoffice clerical employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]2 As the unit found appropriate is broader than that requested by the Petitioner, itmay, upon timely notice to the Regional Director,withdraw its petition.Russell Packing Company and Peerless Packing CompanyandCharles Hampton.Case No. 13-CA-3593-1. September 18, 1961DECISION AND ORDEROn October 25, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report attached hereto.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report and a supporting brief.On March 29, 1961, pursuant to a request by the General Counsel,the Board remanded this proceeding for a further hearing before thesameTrial Examiner on the credibility of Alvaro Elzy, a witness forthe General Counsel.On June 5, 1961, the Trial Examiner issued aSupplemental Intermediate Report attached hereto, in which he foundthat Elzy's testimony was now untrustworthy because of inconsistenttestimony which he had given at an unemployment compensation133 NLRB No. 24. RUSSELL PACKING CO. AND PEERLESS PACKING CO.195hearing.He concluded, however, though giving no weight to Elzy'stestimony, that he saw no substantial reason to recommend any ma-terial alterations in his essential findings or conclusions as they ap-peared in his original Intermediate Report.The Respondents havefiled exceptions and a supporting brief to the Supplemental Inter-mediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearings and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Reports, the exceptions and briefs, and the entire record inthis case, and finds merit in the Respondent's exceptions for the reasonsnoted hereafter.The Respondents are engaged in the business of slaughtering anddressing hogs.Its employees have been represented by Local 87,Amalgamated Meat Cutters and Butcher Workmen of North America,since 1937.The complaint alleges that the Respondents discrimi-natorily discharged Charles Hampton, the Union's chief steward atthe plant, because of his attempt to process a grievance on behalf ofa fellow employee.The events leading up to Hampton's dischargewere as follows :About 8 a.m. on November 10, 1959, employee Portis complained toNovak, the cutting room foreman, that his arm hurt him and he couldnot do the job assigned him.Novak told Portis to go home and tocome backto work when his arm was better. Portis first complainedto Elzy, the assistant chief steward, and then to Hampton, the chiefsteward, that he should have been assigned an easier job instead ofbeing sent home.Despite protests of the two stewards, Novak wouldnot alter his decision about Portis, pointing out that a written griev-ancecould be filed on the matter and that Portis would be paid for hislost time if he was being unfairly treated.Thereafter, Elzy requestedpermission of Novak to see the personnel manager, Russell, about thegrievance, but was refused.About 9 a.m., the conveyor belt in thecutting room was suddenly stopped when Elzy left his place of workwithout permission and went to see Russell about the Portis grievance.With the conveyor belt stopped, work quickly ceased, and a few min-utes later Hampton also left his work station and joined Elzy inattempting to talk to Russell.'Elzy's action precipitated an unau-thorized work stoppage of approximately 4 hours, toward the end ofwhich period the Company discharged both Elzy and Hampton. OnlyHampton's discharge is at issue here.'At both hearings in this-proceeding,Elzy corroborated the testimony of Hamptonand that of other General Counsel'switnesses that he(Elzy)had left his work stationalone in order to see the personnel manager.At an unemployment compensation hearing,shortly after his discharge,and prior to the first Board hearing, Elzy had testified that heand Hampton had left together as soon as the conveyor belt stopped.Like the TrialExaminer,we credit Hampton's testimony without relying on Elzy's testimony. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner considered the relevant issues to be whetherHampton led the walkout and whether management in good faithbelieved that he had.He concluded, on the basis of his credibilityfindings, that Hampton had not instigated or led the work stoppage,that the Company had no reasonable grounds for believing that hehad, and consequently, that Hampton had been discriminatorily dis-charged for attempting to process the Portis grievance.Although it is normally a protected concerted activity to presentand handle grievances, an employer may impose reasonable rules re-lating to the prosecution of such matters on working time. In theabsence of a contractual agreement permitting the investigation andprosecution of complaints on working time, the rights of employeesand of union stewards to undertake such activities may be limited.'The grievance provision of the agreement between the Respondentsand the bargaining representative is general in nature, and, althoughoutlining certain procedures to be followed, does not specifically pro-vide when grievances are to be handled.'The Employers are engaged in processing perishable pork prod-ucts on a continuous basis, the product moving by conveyor belt, andthe absence of any employee from his assigned station at the belt im-mediately affects production.Because of the problems that ensuedthrough the handling of grievances on working time, the Respondentspermitted foremen to discuss and settle minor grievances while thesteward continued to work, but had advised the stewards that com-plaints which could not be so handled should be submitted in writingto be discussed at joint meetings on nonworking time.On this record it is clear that Elzy was engaged in an unprotectedactivity when he left his work station without permission, thereby.-causing an unauthorized work stoppage in violation of the contract'sno-strike clause, in order to force an immediate settlement of the Portisgrievance.4The illegality of Hampton's discharge, however, is notestablished merely because, as the Trial Examiner found, he had notpersonally instigated the unauthorized work stoppage. If Hamptonallied himself with Elzy in his unprotected activity, then he also wasengaged in an unprotected activity for which he could be discharged.'2Doyle W. Terry, d/b/a Terry Poultry Company, et al.,109 NLRB 1097, at 1098.'ArticleXIII entitled "Grievance Procedure and Arbitration" states in part : "Anyemployee who may have a grievance shall present such grievance- through the ShopCommittee or an accredited representative of the Union to the proper official designatedby the management.If no agreement is arrived at, then the grievance shall be referred tothe Business Agent of the Union and the Plant Superintendent for adjustment."In theevent no agreement was reached,the contract provided for the grievance to be referred toa board of arbitration.4ArticleXXIII of the collective-bargaining agreement between the parties, entitled"NO Strike Clause"states : "There shall be no slowdowns,strikes, stoppages of work orlock-outs of any kind during the terms of this Agreement.Any dispute of any kind ornature which cannot be adjusted between the parties shall be referred to the Board ofArbitration as hereinbefore provided."5 Armstrong Cork Company,112 NLRB 1420. RUSSELLPACKING CO.AND PEERLESSPACKING CO.197The record establishes that prior to the work stoppage at 9 a.m.Hampton knew that Portis had spoken to Elzy about his grievance.Hampton himself had argued with Foreman Novak that there shouldbe an immediate resolution of the matter.Hampton admitted seeingElzy leave his work station but claimed to be unaware of what Elzywas doing.He testified that he continued working for a few minutesbefore attempting to learn why the conveyor belt had suddenlystopped.He then went immediately to Russell's office where hefound Elzy who was waiting to see Russell, and was informed that theUnion's business agent had been called.Even crediting Hampton'sfurther testimony that, after consulting with Elzy, he returned to thecutting room and urged the employees there to return to work, thereis nothing in the record to indicate that he warned Elzy of his vio-lation of the no-strike agreement or attempted to-induce him, as theobvious instigator of the stoppage, to return to work.At no timeduring the 4-hour stoppage did he disavow Elzy's actions although,as the Union's chief spokesman in the affected area, he was aware thatthe agreement was being violated by the unauthorized work stoppage.By joining Elzy in seeking an immediate settlement of the grievance,Hampton participated and acquiesced in Elzy's unprotected conductand ratified it as his own.'Based on the foregoing, we find that Hampton was discharged be-cause of his active participation in an unauthorized work stoppagerather than for his attempt to prosecute the Portis grievance.Thefindings of the Trial Examiner to the contrary are reversed.[The Boarddismissed the complaint.]MEMBER BROWN, dissenting :Contrary to my colleagues,I would affirm Trial Examiner Whitte-more's findingthat theRespondent violated Section 8(a) (3) and (1)of the Actby dischargingChief UnionSteward Hampton.TheTrial Examiner found that Hampton neither instigated nor led thework stoppage and that he was discharged for attempting to processa grievance.Reversingthe TrialExaminer, the majority concludesthat the Respondent discharged Hampton for engaging in a workstoppage in violation of the contract and for ratifying the relatedconduct of Elzy, the assistant steward.Hampton's role in the incident was, as I view the case, directedsolely at terminating the stoppage.Thus, shortlyafter Elzyleft hisworkstation in connection -with the brewing dispute, Hampton went tothe personnel office to ascertain Elzy's whereabouts and activities, and6 SeeUniversity Overland Express,Inc.,129 NLRB82; andStockhamPipeFittingsCompany,84 NLRB 629.Cf.PontiacMotors Division,General Motors Corporation,132NLRB 413, finding that the discharge of a steward who neither caused nor took partIn an Illegalwork stoppage was discriminatory. 198DECISIONSOF NATIONAL LABOR RELATIONS BOARDHampton thereupon returned to the floor and urged the men to re-sume work, warning them that they were violating the contract andassuring them that a union representative would soon be there tosettle the dispute. I find, in the circumstances detailed by the TrialExaminer, that Hampton was carrying out his contract obligationsas chief steward and that he neither engaged in nor was otherwiseresponsible for any unprotected strike activity.MEMBER FANNING took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed and duly served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LabolRelations Board, and an answer having been filed by the above-named Respondents,a hearing involving allegations of unfair labor practices in violation of Section8(a)(1) and (3) of the National Labor Relations Act, as amended, was held inChicago, Illinois, on July 12 and September 22, 1960.1At the hearing the Respondents and General Counsel were represented by counseland were afforded full opportunity to present evidence pertinent to the issues, toargue orally, and to file briefs.After the hearing a brief was received from GeneralCounsel and a memorandum from counsel for the Respondents.The Respondents' motion to dismiss the complaint, upon which ruling was re-served at the hearing, is disposed of by the following findings, conclusions, andrecommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTSRussell Packing Company and Peerless Packing Company areIllinoiscorpora-tions, both with place of business at the same address and building in Chicago, Illi-nois.The former is engaged in the business of purchasing hogs and, after havingthem slaughtered and dressed by the latter, of selling the dressed meat to customersboth within and without the State of Illinois.During the calendar year 1959 Russell purchased hogs, goods, and materialsvalued at more than $50,000 and shipped directly to the Chicago plant from pointsoutsideIllinois.During the same period it sold and shipped meats and other finishedproducts valued at more than $50,000 from the Chicago plant to points outsideIllinois.During the same period Peerless processed, sold, and delivered at the Chicagoplant products and services valued at more than $50,000 to Russell.Russell and Peerless are affiliatedbusinesseswith common officers, ownership,directors, and operators, having a common labor policy affecting the employees whoare commonly employed by them. The companies constitutea single,integratedenterprise,and a singleemployer within the meaning of Section 2(2) of the Act.The Respondents are engaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe principal question here is whether the preponderance of credible evidencesupports General Counsel's allegation that Charles Hampton, for several years thechief steward for the Amalgamated at the plant, was discharged on November 10,1Upon motion of the Respondents, the hearing was reopened on the latter date RUSSELL PACKING CO.AND PEERLESSPACKING CO.1991959, because he was engaging in his lawful right to process a grievance.The Re-spondents deny this allegation and affirmatively contend that he was dismissedbecause he led an unauthorized refusal to work in violation of a contract with Amal-gamated.Thus stated, the problem of alternatives seems susceptible of quick solu-tion, especially in view of certain undisputed circumstances: a work stoppage ofabout half a day, a no-strike clause in the contract, and the acquiescence of theAmalgamated in failing to protest against the summary firing of its chief representa-tive at the plant.The state of the record, however, comparatively short though it is, discouragessnap judgmentThe quantity of often confused and freqeuntly conflicting testimonyof the manywitnessescalled by the Respondents does not clarify, but beclouds, theirsimple claim: that Hampton led a walkout and was promptly fired for it.And themarked contrast between the employers' volubleness and the Amalgamated's silencenot only aggravates the difficulty of distinguishing significant truths from plausiblefalsehoods but also suggests a suspicion that some pertinent facts, known to thesetwo parties, were conveniently withheld from the record.The events in issue occurred between 9 o'clock and noon of November 10, 1959.B. Relevant factsEmployees involved in the events at issue work on two floors at the plant, onebeing referred to as the "cutting" floor and the other, beneath, as the "trimming"floor.On the upper floor some 40 or 45 employees have regular stations on eitherside of moving "tables," or conveyors, or "chains," as the terms were variously usedduring the hearing.At sections along the conveyors different cutting operationsare performed, the meat moving along from one section to another in one continuousoperation.On the morning of November 10, Charles Hampton was working at the last sta-tion on one conveyor.At the opposite end, some 30 feet away according to onewitness' testimony, was Alvaro Elzy, a shop steward.Meat being processed movedfrom Elzy's station toward that of Hampton.During the 8 o'clock break that morning, Frank Novak, cutting room foreman,told employee Portis to go home and rest his arm after he had complained that hecould not do the job assigned to him. Portis promptly reported Novak's action toElzy, who apparently was a room steward.After work resumed, Novak came to Elzy's station and the latter protested hisaction in sending Portis home instead of transferring him to another job.Novaktold him he had orders from Personnel Director Russell.Elzy requested permissionfrom the foreman to go down to see Russell on the matter.Novak refused, statingthat he had orders from Russell not to let him "out."At 8:30 Portis approached Hampton at his work and told him of Novak's action.The chief steward asked if he had taken the matter up with Elzy. Portis said hehad.Hampton told Portis to go to the dressing room and that he would talk withhim after he had obtained a relief or "spell man."He asked Novak for, and wasgiven, relief and on his way to the dressing room queried the foreman about thePortis matter.Novak told him, as he had previously told Elzy, that he was sendingPortis home on Russell's orders.Hampton protested that such action was contraryto an agreement made with management shortly before this that an employee wasto be transferred to some other job if he could not perform the one assigned tohim.Novak insisted that the orders came from Russell.After talking with Portis,Hampton returned and renewed his protest to Novak.The latter was adamant,however, and Hampton went back to his station, resumed his work, and remainedthere until after 9 o'clock.Up to this point of time the testimony relating to Hampton is not in significantdispute.2Somewhat later Elzy asked William Ziegler, Novak's assistant on the same floor,for relief.Ziegler refused, saying that he could not overrule the foreman.Thesteward thereupon told Ziegler that he had asked Novak to send for Russell and thatif the personnel director did not come to see him by 9 o'clock, he would "come upand see him."2 Foreman Novak did testify that upon his being relieved Hampton first went to talkwith Elzy.While Hampton was not asked about this on rebuttal, and so there is nospecific denial in the record of Novak's testimony on this point, counsel for the Respondentsobtained an effective denial when he elicited from Hampton, on cross-examination, theclear statement that the "only person that I spoke with was Novak," after his relief andon his way to the dressing room. The Trial Examiner believes HamptonFor thereasons set out later,scant reliance can be placed upon Novak's testimony 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the testimony of Ziegler, a witness for the Respondents, after Elzymade this threat he telephoned Russell and reported, "Pat, Elzy says if you don'tcome up here by nine o'clock, he is coming to see you." Ziegler quoted Russell asreplying, "Well, let him come up here."The assistant foreman also placed hisconversation with Elzy, which he then reported to Russell, as taking place "about 10minutes to nine."Thus, to fix a fact at its proper place in time, by the Respondents'own witness itisplain that no crisis was precipitated by delivery of an ultimatum from Elzy until8:50 that morning.Nor is there any evidence that Hampton, 30 feet away at thefar end of a moving conveyor, had any awareness of Elzy's threat to leave his sta-tion or of his conversation with Ziegler. Indeed Novak's testimony is to the effectthat after his earlier discussion with him, Hampton returned to and remained at hiswork until 9 o'clock, when Elzy left his station.As to events from 9 o'clock on, there are about as many varying accounts fromthe Respondent'switnesses as there are witnesses.Viewedcompositely,it revealsthe texture of pork sausage encased in polysyllables.For example, there is no con-sistency in the testimony of three supervisors who claimed to be on the floor and nearthe conveyor at 9 o'clock: Novak, Ziegler, and Bagato, an assistant foreman fromthe floor below whose presence there is unexplained by any credible evidence.3Thelastmentioned supervisor said that at 9 o'clock, when he was only 6 feet away fromHampton, he saw the chief steward call some unidentified employee over to him,heard him say to this employee, "Go over there and tell Elzy what is he going to do.It is 9:00 o'clock."Bagato also said he then "moved over," and saw this employeespeak to Elzy, whereupon the latter "pointed at Freddie to stop the table."Noteven Bagato's testimony that he was up there finds any support in the testimony ofthe two supervisors whose duties were to be there, and certainly no corroborationof the details he claims he saw and heard.According to Novak, on direct examina-tion, at 9 o'clock "little Elzyshut down the chain,"got down "off the bench," and"brushed by me like I was cold." This testimony plainly infers that he was closeenough to Elzy to haveseensome employee who did not belong there get up on thebench to speak to Elzy, had such happened. On cross-examination, however, Novakdeclared, "I didn't say that Mr. Elzy shut the chain down. In fact, I don't know whoactually pressed the button," or stopped the chain.And according to Ziegler, whoseprecise whereabouts in the vicinity at the time is not established, he heard Elzy sayat 9 o'clock, "Hold the chain, boys.No more work."From such inconsistent and mutually unsupported testimony the Trial Examinerisunable to determine exactly with what action and in what words Elzy caused thestoppage to occur.And although, in spite of Elzy's denial, the Trial Examiner isconvinced and finds that this steward did in some fashion bring the conveyor to ahalt, there is no testimony from either of the foremen who were supposed to bethere to the effect that Hampton had anything to do with the actual stoppage.4The credible testimony of Hampton, supported by that of a number of employeesworking at his conveyor, is to the effect and the Trial Examiner finds that Hamptonremained at his station, at work, and did not leave for several minutes after Elzy hadproceeded downstairs towards Russell's office .5 After the meat was cleared from histable,Hampton and other stewards left to go downstairs, where Elzy was waiting tosee Russell in the "cashier's cage."When it became apparent that Russell would not talk with Elzy, the latter tele-phoned the Amalgamated to have some representative come to the plant.Hamptonand the other stewards then returned to the upper floors.On the cutting floor,Hampton urged the men standing around idle to go back to work, warning them thatthey were violating the contract, and assuring them that a union representative would8 Bagato's explanation is that he went up there to commiserate Hampton on the passingof "Brother Branch" at 8 :45 and then just hung around by the lard room door.4The Trial Examiner is aware of the fallibility of human recollection, and of the im-probability that three casual witnesses of any event can recall the same precise details.If Novak's testimony, or any part of it, is deserving of face value, he was not a "casual"witness.According to him he had been "alerted" by Plant Superintendent Zagorskibefore9 o'clock and instructed to watch out and "pinpoint the leaders" of a possible walkout.And it may well be that he was so instructed, although Novak at one point in his testi-mony fixed his receipt of such direction at an impossible time-before 8:50, when Elzyfirstmade his threat to Ziegler.s The Trial Examiner does not accept as true the testimony of Novak, Ziegler, andBagato that Elzy and Hampton left the cutting room together. Elzy's testimony that hearrived several minutes ahead of the others, and was told by Russell to wait is not dis-puted by Russell. RUSSELL PACKING CO. AND PEERLESS PACKING CO.201soon be there to settle the matter. ' The employees refused, however, to return towork until the Portis matter had been dispose,,' of.6in due time Robert Nielubowski, secretary-treasurer of the Amalgamated Localinvolved, arrived at the plant.With no apprent objection from management hecalled the plant stewards together, including Hampton and Elzy.Upon being in-formed that "the people stopped working" because of Portis' discharge, he tried toget them to return to work.According to his testimony he tried in vain for some15minutes, and then went with the stewards to take up the Portis grievance withRussell.And contrary to what Russell claimed was his policy of not taking upgrievances during working hours, it is clear that Nielubowski had no difficulty in ob-taining audience with the personnel director or in discussing the grievance.AfterRussell had assured the union officer that Portis would be permitted to come backto work the next day, Nielubowski assembled the employees and reported to themthe outcome.He again urged them to go back to work. They refused. AgainNielubowski, Hampton, Elzy, and others returned to the front office, and here, forthe first time, Russell announced that both Hampton and Elzy were discharged.Hegave as the reason possession of "proof to the fact that Elzy and Hampton hadcaused the walkout."So far as Nielubowski's testimony shows, he made not the slightest protest againstthis summary action, nor did he inquire as to what sort of proof Russell had.Both Hampton and Elzy were, in fact, discharged at that time.Neither has beenreinstated.Only Hampton's dismissal is in issue.C. Conclusions as to Hampton's dischargeThere is no evidence that a charge was filed with the Board by or on behalf of Elzy,nor does the complaint contain allegations as to him.The legality of his dischargeis therefore not for determination here.As a witness for the Respondents Personnel Director Russell asserted that Hamptonwas discharged "for leading an unauthorized strike."This assertion raises two ques-tions of fact, one of which must be answered in the affirmative if merit is to befound in the claim: (1) Did Hampton lead the walkoff, and (2) did managementin good faith believe he did?On the basis of the foregoing findings of fact the Trial Examiner concludes thatthe answer to the first question must be in the negative.As noted, the substance oftestimony of both room supervisors, Novak and Ziegler, is to the effect that Hamptonneither precipitated, nor led, nor even knew in advance of the action which Elzytook at 9 o'clock.Neither foreman testified that Hampton threatened to leave thejab, as had Elzy. Indeed Ziegler said, as to Hampton before 9 o'clock, "he didn'tdo anything.He just continued on his job."Even more candidly and to the point,Ziegler implied his own disbelief that Hampton had anything to do with the walkoffby testifying: "What .I couldn't understand, if he (Elzy) is an assistant to Hampton,the chief steward don't call-he is the one that is supposed to call the shut off,wasn't he?"The question of "good faith belief," being subjective, finds its answer less readilyin facts established by testimony: that is, no member of management except Ziegleradmitted in effect that he did not believe Hampton led the action.And circumstancessurrounding the decision to fire the chief steward, as described by management wit-nesses themselves, fail by a large measure to support the claim of "good faith belief."In the first place, it might be assumed that before choosing between alternativedecisions some effort at investigation would be made to ascertain facts which mightsupport one or the other.Yet such assumption is refuted by the testimony of the6 The finding rests upon the credible testimony of Hampton and all employees called aswitnesses.The only evidence tending to refute it comes from Assistant Foremen Zieglerand Bagato, who merely said they did not hear Hampton make such request of the em-ployees.Not only is Bagato's continued presence on the floor away from his own jobunexplained, but if he is to be believed there was no walkout anyway.According to filmno employee left his stationwhile Elzy and Hampton were downstairs on this occasion.If this had been the case, all that need have been done was to push the button and startthe conveyor.Nor does the Trial Examiner consider that the sworn testimony of Hamptonand several employees as to what he did do on the morning of November 10, in this re-spect, is effectively negated by testimony brought forward at the reopened hearing to theeffect that nearly a month later, at a union meeting, Hampton replied in the negativewhen asked by the union attorney if he tried to get the men to go back to work. Anypossible presumption that had he tried the men would of course gone back to work ismade futile by the clear fact that the Union's secretary-treasurer tried unsuccessfully forat least 2 hours to attain the same end. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDtwo foremen in charge of both Hampton and Elzy. Both Novak and Ziegler testifiedto the effect that neitherknew nor was consulted about the dischargesuntilafter theywere made.Novak stated flatly that no one of higher management even discussedthe matter of the work stoppage with him from the time he told the superintendent,beforethe event, what he thought might happen.In the face of Novak's testimony on this point, elicited on searching cross-examination, the Trial Examiner can place no reliance upon the following testimonyof Russell-a rambling, excitable witness-which was given immediately after hisown counsel had admonished him: "Stick to what was told you, sir":As I say, I talked to Shano or Frank Novak 7-excuse me-after that, and hesaid that Elzy had stepped down and the chain had stopped and then I heard alot of conflicting statements from-from whom I couldn't remember, seriously,but the basis of the thing was that Elzy stepped down off the chain and wentover to Hampton and the two of them together walked off the cutting floor,stopping the chain from all production, because you would have plates andthings and things of that nature going down stairs and the nature of ourbusiness is that every man has to be in position,unlesswe leave.Upon that evidence, I recommend, 1 myself, personally, recommend avery stringent disciplinary action.To urge, as Russell apparently does, belief of his claim that he decided upon acourse of "stringent action" on the basis of "a lot of conflicting statements from-from whom I couldn't remember, seriously," is to ask acceptance of the claim withoutquestion or appraisal of its manifest irrationality.Reason suggests that notbecauseof "conflicting statements," but inspite of them,the personnel manager took actionwhich for some other reason he had already decided to take-motafterthe stoppage,butbeforeit.Finally, the following factors, tending to show thatmanagementitselfmade notthe slightest effort to prevent either Elzy's coming to the office or the work stoppage,(1) It is undisputed that when Assistant Foreman Ziegler informedRussellshortlyafter 8:50 that Elzy said he was going to leave at 9 o'clock to see him, the personneldirector merely said, "Well, let him come up here."(2)Russell admitted that, although warned in advance of possible "trouble" at9 o'clock, he did nothing personally to prevent it.8(3) Ziegler testified and Russell admitted that the latter said nothing about firingElzy or any other steward if they came to see him.(4)Neither Novak nor Ziegler made the least attempt to prevent the walkoff, toorder the men back to work, or to start the chain.5.There is no evidence that Plant Superintendent Zagorski, when he came to thecutting room later, made any effort to have the men return to work.In summary, the Trial Examiner concludes that credible evidence fails to sustainthe proposition that Hampton actually led the walkoff, or the claim that managementin good faith believed he did.There is no merit, therefore, in the Respondents'contentions as to why Hampton was discharged.On the contrary, the Trial Examiner concludes and finds that the preponderanceof evidence sustains the allegations of the complaint.That management did nottake kindly to the presentation of grievances by either Elzy or Hampton is reflectedin Ziegler's testimony:I wouldn't say they were troublemakers, but every day that things came up, theywould have their hands in it.And Russell testified:Imade it a policy not to settle grievances on company time. I was going tostick to it.Itwas getting pretty tough not to do it, but it was becoming ex-tremely difficult to handle all these little matters that could have been possiblyhandled by-by the foreman on the spot.It is noted that if there had been such a unilateral policy at the time, Russell didnot invoke it-or, so far as the record shows, even mention it-when Nielubowskibrought the stewards to his office.On that occasion Russell not only discussed thegrievance but agreed to put Portis back to work the next day.7 As the record shows, "Shano" Is a nickname used for Novak8 Russell did claim that he sent two "extra foremen" to the floor to see if they "couldn'tcall it down "He did not identify such individuals, however, nor were any such calledas witnessesNor is there any evidence that any supervisor tried to "call it down " TheTrial Examiner can place no reliance upon Russell's claim. RUSSELL PACKING CO. AND PEERLESS PACKING CO.203The Trial Examiner concludes and finds that the Respondents discriminatorilydischargedHampton because he, and other stewards,came to the office in anattempt to take up a grievance,and that such action tended to discourage member-ship in and activity on behalf of a labor organization,and interfered with, re-strained,and coerced employees in the exercise of rights guaranteedby the Act.D. Other alleged interferenceAt the hearing General Counsel amended the complaintto allegethat on No-vember 19, 1959, the Respondents further interfered with employees' legal rights.This claim is based upon a letter of that date, sent to Nielubowski by Respondents'counsel, in which the latter implied in no uncertain fashion that unless the Unioncame to some "amicable agreement" regarding the firing of Hampton and Elzy,the Respondents would sue the Union for damages "arising out of the violation ofthe contract, which is provided by Section 301" of the Act.It appears to be General Counsel's positionthat because this letter was thereafterread to the Union's executive board, upon which some of the Respondents' em-ployees served, the letter served as an unlawful threat to employees generally.The sending of this letter, threatening to bring suitunlessthe Union agreed tosettle the grievance without resort to the contractual right of arbitration, is butanother example of the Respondents' far from candid conduct since it is undisputedthat about noon on November 10 Russell persuaded employees to go back to workafter Nielubowski for some 2 hours had failed-upon the promise that the Hampton-Elzy discharges would be taken up "under the regular procedure at a later time." 9It does not, however, in the opinion of the Trial Examiner, constitute a violation ofthe law.General Counsel cites no authority for such claim in his brief.Since the law itself accords the right to either party to bring suit for violationof a contract in any district court of the United States, it is difficult to perceive howmere announcement by one party to the other that it may exercise this lawful rightbecomes unlawful under any circumstances.Whether the Union actually declined toprocess further the Hampton-Elzy grievance because of the threat, or whether byyielding the Union gained credit among its members are matters immaterial to theissue raised by General Counsel.In short, the Trial Examiner concludes that this allegation of the complaint shouldbe dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in and are engaging in unfairlabor practices, the Trial Examiner will recommend that they cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.Itwill be recommended that the Respondents offer immediate and full reinstate-ment to employee Charles Hampton, to his former or substantially equivalent em-ployment and without prejudice to his seniority and other rights and privileges, andmake him whole for any loss of pay he may have suffered byreasonof the dis-crimination,by payment to him ofa sumof money he would normally have earnedas wages from the date of the discrimination against him to the date of offer ofreinstatement, less his net earnings during said period, and in a manner consistentwith Board policy as set out in F. W.Woolworth Company,90 NLRB 289, andCrossett Lumber Company,8 NLRB 440.Since the violation of the Act which the Respondents committed is closely relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from their past conduct, thepreventive purposes of the Act may be thwartedunlessthe recommendations are co-extensive with the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondents cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.9 Assistant Foreman Ziegler so testified, as did Hampton 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon thebasis of the foregoing findings of fact,and upon the entire record inthe case, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America is alabor organization within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof CharlesHampton, therebydiscouraging membership in andactivityon behalf of the above-named labor organization,the Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section8(a) (3) of the Act.3.By interfering with,restraining,and'coercing employees in the exercise ofrights guaranteed by Section7 of the Act, theRespondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENTOF THE CASEOn October25, 1960,the duly designated Trial Examiner issued his IntermediateReport (IR-366)in the above-entitledproceeding.Upon requests of GeneralCounsel,theRespondents,and the Amalgamated,theNational Labor RelationsBoard on March29, 1961, .issued an order reopeningthe recordand remanding theproceedingfor furtherhearing.Pursuant tothis order furtherhearingwas heldin Chicago,Illinois,on May 9, 1961, beforethe same Trial Examiner.At thehearing all parties were represented,participated, and were accorded fullopportunityto present evidence pertinent to the single issue defined in the Board'sorder,to argue orally,and to filebriefs.Briefshave beenreceivedfrom GeneralCounsel and the Respondents.Upon the record thus made, and from his observation of thetwo witnesses called,the Trial Examiner makesthe following:FINDINGS OF FACTA. The issuesIn preliminary summary it may be pointed out thatin January 1961,and for thesecond time since July 12,1960, when the original hearing was held,the Respond-ents requested and were granted reopening of the proceedings for the purpose ofreceiving what they urged was newly discovered evidence bearing upon the credi-bility of certain of General Counsel'switnesses.The present reopening is concerned with the credibility of witness Alvaro Elzyand was ordered by the Board because "the testimony and credibility of the witnessin question"at an unemployment compensation hearing prior to testimony givenbefore this Trial Examiner in July 1960, "may be determinative as to whether aviolation exists."B. Relevant factsBriefly, the setting is as follows:The chiefquestion raised by the complaintiswhyone Charles Hampton, theemployee chief steward of the Amalgamated at the Respondents'plant,was sum-marily dismissed in November 1959.GeneralCounsel has consistently urged, atthe original and both subsequent reopening sessions, that Hampton's discharge wasunlawfully designed to discourage unionactivityand specifically because thisemployee endeavored to process grievances.On the otherhand, the Respondentscontinue to maintain that Hampton was dismissed only because he, together withAlvaro Elzy,a union steward,led an unauthorized work stoppage in the plant at atime when a no-strike clause was effective in an existing contract between the Amal-gamated and the Respondents.In his IntermediateReport the TrialExaminer found that the preponderance ofcredible evidence sustained the complaint.In substance it was found that whileElzy (whowas not alleged as a discriminatee)in fact did precipitate and lead awork stoppage,Hampton did not-and on the contrary tried unsuccessfully, as dida union representative called to the plant, to persuadeotheremployees to resumetheir work. GIORDANO LUMBER CO., INC.205At the original hearing before the Trial Examiner,Elzy testified,as did Hampton,to the effect that he alone left the conveyor or "chain"on the occasion in questionand proceeded to the office and that Hampton did not follow until later.At the reopened hearing now involved it was established beyond question thatin February 1960,before a referee for the Division of Unemployment Compensation,Department of Labor,State of Illinois, Elzy testified that after he left the "chain,"thereby stopping it, he went directly to Hampton at the other end of the "chain,"and "him and I both goes on to Pat Russell"-the Respondents'personnel manager.C. ConclusionsElzy's testimony at the two hearings was plainly inconsistent.And under thecircumstances of differing testimony under oath the Trial Examiner is reluctant to,and does not, accept as true Elzy's testimony at the reopened hearing that he testi-fied falsely before the referee only because he had been advised to do so by a unionrepresentative.Inconsistency,however, was a common characteristic of most of the Respond-ents' witnesses,as set out at length and in detail in the Intermediate Report.Andthe Trial Examiner is aware of no rule of evidence or logic which requires that now,merely because he must find Elzy's entire testimony to be untrustworthy,he mustalso and automatically believe previously discredited witnesses of the Respondentsor disbelieve Hampton.In short, the Trial Examiner discerns no substantial reason to recommend anymaterial alteration in the essential findings or conclusions appearing in his originalIntermediate Report.Giordano Lumber Co.,Inc.andUnited Brotherhood of Carpen-ters&Joiners of America, AFL-CIO, PetitionerGiordano Lumber Co.,Inc.andLocal Union#398, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, Petitioner.CasesNos. 3-RC-2397 and 3-RC-2398.September 18, 1961DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a hearing was held before John W. Irv-ing, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.1 The name of the Companyappears as amendedat the hearing.133 NLRB No. 22.